Collins, J.
It was held In re Paige & Sexsmith Lumber Co., 31 Minn. 136, (16 N. W. Rep. 700,) to be well established, as a general rule, that a voluntary conveyance of personal property, valid by the laws of the place where it is made, passes the title wher*20ever the property may be situated, and that such transfers, upon principles of comity, will be recognized as effectual in other states, when not opposed to public policy or repugnant to their laws, and also that this principle is applicable to the case of voluntary assignments for the benefit of creditors. The rule thus announced covers the facts in the case at bar exactly. Nothing was said in Jenks v. Ludden, 34 Minn. 482, (27 N. W. Rep. 188,) in conflict with these views.
(Opinion published 56 N. W. Rep. 255.)
Order affirmed.